Defendant has appealed from a judgment in plaintiff’s favor rendered by the Rensselaer Trial Term of the Supreme Court in an action to recover damages for breach of contract of employment. The evidence sustains the verdict of the jury as to the terms of the contract. The Trial Judge excluded the deposition of a witness taken oa behalf of defendant. Defendant’s attorney in taking this deposition violated *1013the terms of a stipulation between himself and plaintiff’s attorney. The violation was quite material and the Trial Judge was fully justified in excluding the deposition. Defendant also contends that the remarks of plaintiff’s counsel in the summation were prejudiced and inflammatory. Some of the remarks transgressed the bounds of legitimate argument. Appeals should not be made by attorneys to passion and prejudice in the trial of their causes. We again admonish the Bar that such practices will not be condoned. In the case before us there is some justification for the remarks of plaintiff’s counsel. In addition to that defendant took no exception and asked for no ruling from the Trial Judge. Judgments affirmed, with costs. All concur. [See post, p. 1076.]